United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1867
                      ___________________________

    In re: American River Transportation Company, for Exoneration from, or
                            Limitation of, Liability

                                  llllllllPlaintiff - In re:

                            ------------------------------

                   American River Transportation Company

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                 United States of America, Corps of Engineers

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                           Submitted: April 14, 2015
                            Filed: August 25, 2015
                                ____________

Before RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.
       This case comes to us on appeal a second time after the district court sua
sponte dismissed the limitation action brought by the American River Transportation
Company (Artco), concluding that the limitation proceeding could not go forward
because the United States’ potential claims were not subject to the Limitation of
Shipowners’ Liability Act, 46 U.S.C. §§ 30501-30512 (the Limitation Act). The
district court declined to hold the United States in contempt for violating the court’s
order enjoining suits outside the limitation proceeding. We reverse the court’s
dismissal of Artco’s limitation action, affirm its denial of Artco’s motion to hold the
government in contempt and for sanctions, vacate the district court’s order as to the
remaining motions, and remand for further proceedings.

                                           I.

       This dispute arises from damage done to the government’s lock and dam after
barges separated from the M/V Julie White, a towboat owned by Artco, and allided
with the lock and dam and appurtenant structures. The government informed Artco
of the damage, and, in accordance with Federal Rule of Civil Procedure F (Rule F),
Artco commenced this action under the Limitation Act in the Eastern District of
Missouri, seeking limitation of its liability to the government or exoneration for the
government’s damages.

       The district court issued an order enjoining the prosecution of any separate
suits “whatsoever” against Artco or the vessel at issue “in respect of any claim arising
out of or connected to” the allision and directing potential claimants to file claims by
June 15, 2011. Before the time for filing claims had expired, the government filed
a motion to dismiss Artco’s complaint, arguing that the government’s claim alleging
a violation of the Rivers and Harbors Act (RHA), 33 U.S.C. § 408, was not subject
to limited liability and therefore need not be litigated in the Rule F proceeding. The
government never filed a timely claim in the limitation proceeding. The district court
granted the motion to dismiss, holding that the government’s potential § 408 claim

                                          -2-
was not subject to the Limitation Act and that the government could pursue it in a
separate proceeding in personam. The district court then dismissed Artco’s limitation
action in its entirety.

       Artco appealed, and we held in In re American River Transportation Co. (Artco
I), 728 F.3d 839 (8th Cir. 2013), that because the government never filed a claim in
the Rule F proceeding, it lacked statutory standing to move to dismiss Artco’s
limitation action. We reversed the district court’s dismissal of Artco’s limitation
action on that basis and remanded the case. We did not address whether the
government’s claim was subject to limited liability under the Limitation Act or
whether the government could pursue an in personam remedy.

        On remand, the parties filed four new motions. Artco filed a motion for a final
decree of exoneration based on the government’s failure to file a claim and the lack
of any other claims in the limitation action. The government moved for permission
to file a late claim in the limitation proceeding. The government also initiated a new
and separate proceeding based on the same incident, filing a complaint against Artco
in the Eastern District of Missouri that alleged claims under the RHA, 33 U.S.C.
§§ 408-409. See United States v. Am. River Transp. Co., No. 4:14-cv-00050-AGF
(E.D. Mo. filed Jan. 13, 2014). In response, Artco filed in the limitation proceeding
a motion to impose sanctions and to hold the government in contempt for violating
the district court’s injunction against the prosecution of separate suits. The
government then filed a motion to consolidate the actions.

      The district court disposed of all four motions in a single order. It denied
Artco’s motion for a decree of exoneration, stating that we had left intact its prior
holding that the government’s claims were not subject to limited liability under the
Limitation Act and that the government could pursue an in personam remedy for its
§ 408 claim. The court concluded that its prior injunction had been overbroad and
therefore denied Artco’s motion to hold the government in contempt, to impose

                                         -3-
sanctions, and to direct dismissal of the government’s separate suit. As there were
no claims filed against Artco in the limitation action, the court denied the
government’s motion for leave to file a late claim, denied as moot the government’s
motion to consolidate, and directed dismissal of the limitation action.

       Artco appeals, arguing that the government’s claim under § 408 of the RHA
is subject to the Limitation Act, that the district court’s dismissal of its limitation
action is contrary to our holding in Artco I, that an absence of claims in a limitation
action does not justify dismissal of the action but rather should result in exoneration
or default judgment, and that the district court erred in refusing to hold the
government in contempt and to impose sanctions for violating the injunction.

                                           II.

       “Congress passed the Limitation Act in 1851 ‘to encourage ship-building and
to induce capitalists to invest money in this branch of the industry.’” Lewis v. Lewis
& Clark Marine, Inc., 531 U.S. 438, 446 (2001) (quoting Norwich & N.Y. Transp.
Co. v. Wright, 80 U.S. (13 Wall.) 104, 121 (1871)). The Limitation Act limits vessel
owners’ liability for damage or injury to the value of the vessel and its freight, as long
as the damage or injury occurs without the owner’s privity or knowledge. 46 U.S.C.
§ 30505. The Limitation Act provides:

             (a) . . . . [T]he Liability of the owner of a vessel for any claim,
      debt, or liability described in subsection (b) shall not exceed the value
      of the vessel and pending freight.

              (b) . . . . Unless otherwise excluded by law, claims, debts, and
      liabilities subject to limitation under subsection (a) are those arising
      from any embezzlement, loss, or destruction of any property, goods, or
      merchandise shipped or put on board the vessel, any loss, damage, or
      injury by collision, or any act, matter, or thing, loss, damage, or


                                           -4-
      forfeiture, done, occasioned, or incurred, without the privity or
      knowledge of the owner.

Id.

       The Limitation Act, in conjunction with Rule F, also allows vessel owners,
within six months of receiving written notice of a claim, to commence a limitation
action to have multiple related claims against them disposed of in a concursus,
through a single proceeding. 46 U.S.C. § 30511; Fed. R. Civ. P. Supp. R. F. The
court presiding over the limitation proceeding fixes a date for filing claims and issues
a concursus injunction to enjoin the prosecution of “any action or proceeding against
the plaintiff or the plaintiff’s property with respect to any claim subject to limitation
in the action.” See Fed. R. Civ. P. Supp. R. F(3)-(4). The concursus procedure helps
“to ensure the prompt and economical disposition of controversies in which there are
often a multitude of claimants.” Md. Cas. Co. v. Cushing, 347 U.S. 409, 415 (1954)
(plurality opinion).

       The government argues that its RHA claim under § 408 is not subject to the
Limitation Act. Section 408 states, in pertinent part, “It shall not be lawful for any
person or persons to . . . injure . . . or in any manner whatever impair the usefulness
of any . . . work built by the United States . . . for the preservation and improvement
of any of its navigable waters . . . .” 33 U.S.C. § 408. It thus imposes strict liability
on vessel owners whose vessels impair or injure public works on navigable waters.
United States v. Fed. Barge Lines, Inc., 573 F.2d 993, 997 (8th Cir. 1978); United
States v. Ohio Valley Co., 510 F.2d 1184, 1186 (7th Cir. 1975).

       We review de novo the question at the center of this appeal: whether § 408
implicitly repealed the Limitation Act, such that a claim under § 408 is not subject to
the limitations of liability set forth above. See Highmark Inc. v. Allcare Health



                                          -5-
Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748 (2014) (“[Q]uestions of law are reviewable
de novo . . . .” (internal quotations omitted)).

       The repeal of statutes by implication is not favored. Morton v. Mancari, 417
U.S. 535, 549 (1974). “A new statute will not be read as wholly or even partially
amending a prior one unless there exists a ‘positive repugnancy’ between the
provisions of the new and those of the old that cannot be reconciled.” Blanchette v.
Conn. Gen. Ins. Corps., 419 U.S. 102, 134 (1974) (quoting In re Penn Cent. Transp.
Co., 384 F. Supp. 895, 943 (Reg’l Rail Reorg. Ct. 1974)). “[W]here provisions in the
two acts are in irreconcilable conflict, the later act to the extent of the conflict
constitutes an implied repeal of the earlier one . . . .” Radzanower v. Touche Ross &
Co., 426 U.S. 148, 154 (1976) (quoting Posadas v. Nat’l City Bank of N.Y., 296 U.S.
497, 503 (1936)). “[W]hen two statutes are capable of co-existence,” however, “it is
the duty of the courts, absent a clearly expressed congressional intention to the
contrary, to regard each as effective.” Morton, 417 U.S. at 551. “[T]he rule is to give
effect to both if possible.” Id. (quoting United States v. Borden Co., 308 U.S. 188,
198 (1939)).

       The parties dispute whether there is an irreconcilable conflict between the
Limitation Act and § 408. Artco contends that there is nothing inherently conflicting
between a statute that provides a cause of action and another that limits it. Artco
argues that only an in rem remedy is available for violations of § 408 and that
therefore the limitations on liability built into the RHA and Limitation Act are
consistent. The government argues that it may pursue an in personam remedy for
violations of § 408 and that § 408 is therefore in irreconcilable conflict with the
Limitation Act, which limits damages to the value of the vessel and its freight. The
government notes that a vessel owner has six months to initiate a limitation action
after receiving a claim in writing, whereas the government has three years to bring
suit under the RHA. Finally, the government points to the conflicting nature of the
competing objectives of the two acts and their differing standards of liability.

                                         -6-
                                           A.

       The RHA does not explicitly provide for an in personam cause of action for
violations of § 408. Instead, it specifically provides for fines of up to $25,000 per day
against the vessel’s owner under § 411, and an in rem remedy against the vessel to
recover damages under § 412, which states that

      any [vessel] used or employed in violating any of the provisions of
      sections 407, 408, 409, 414, and 415 of this title shall be liable for the
      pecuniary penalties . . . and in addition thereto for the amount of the
      damages done by said [vessel] . . . and said [vessel] may be proceeded
      against . . . by way of libel in any district court of the United States
      having jurisdiction thereof.

33 U.S.C. § 412. The government contends that, in addition to the express in rem
cause of action against the offending vessel for violations of § 408, it has an implicit
in personam cause of action against the vessel owner.

       In support of its argument, the government relies primarily on Wyandotte
Transportation Co. v. United States, 389 U.S. 191 (1967), in which the Supreme
Court held that an implicit in personam remedy was available for violations of
another provision of the RHA, § 409. At that time, § 409 made it unlawful to
“voluntarily or carelessly sink, or permit or cause to be sunk, vessels . . . in navigable
channels” and made it the duty of the vessel owner to “commence the immediate
removal” of a sunken vessel. 33 U.S.C. § 409 (1964) (amended 1986). In
Wyandotte, the United States brought an action for a declaratory judgment that
certain vessel owners must remove their sunken vessels, as well as a claim in
personam to recover the significant costs it incurred in removing a sunken barge
loaded with 2.2 million pounds of chlorine. 389 U.S. at 194-96. The Court cited
Texas & Pacific Railway Co. v. Rigsby, 241 U.S. 33 (1916), and J. I. Case Co. v.
Borak, 377 U.S. 426 (1964), for the proposition that it is proper for courts to fashion


                                           -7-
an appropriate remedy if criminal liability is inadequate to ensure full effectiveness
of a statute, the interest of the plaintiff falls within the class the statute was intended
to protect, and the plaintiff’s harm is of the type the statute was intended to remedy.
Wyandotte, 389 U.S. at 202-03. Applying this same reasoning to the facts of
Wyandotte, the Court held that because § 409 placed the duty to remove negligently
sunken vessels on the vessel owner principally for the benefit the government,
because the penalties were insufficient to effectuate the purposes of § 409, and
because the express in rem remedy was insufficient to fully compensate the
government for performing the vessel owner’s duty, the Court would infer the
existence of an in personam remedy and declaratory relief. See id. at 201-05.1 The
Court noted that “[i]t would be surprising if Congress intended that, in such a
situation, the Government’s commendable performance of [the vessel owner’s] duty
must be at Government expense.” Id. at 204-05.

       We have heretofore not decided whether Wyandotte should be extended to
allow the government to maintain an in personam cause of action for a violation of
§ 408. Post-Wyandotte, the Supreme Court has altered its statutory-interpretation
analysis and its approach to implying the existence of remedies that Congress has not
expressly created. The Court’s retreat from implying remedies in accordance with the
principles laid out in Rigsby, Borak, and Wyandotte cautions against simply
extending Wyandotte by analogy and reading an in personam cause of action into
§ 408. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 67 n.3 (2001) (“Since our
decision in Borak, we have retreated from our previous willingness to imply a cause
of action where Congress has not provided one.”); Merrill Lynch, Pierce, Fenner &


      1
        The Court also noted that allowing a negligent vessel owner to limit its
liability to be exclusively in rem would be inconsistent with the Limitation Act,
whose “privity or knowledge” standard prevents vessel owners from limiting their
liability when they are at fault because of their own negligence. Wyandotte, 389
U.S. at 205-06. But the Court expressly declined to determine whether the Limitation
Act’s limitation of liability would apply to a § 409 claim. Id. at 205 n.17.
                                           -8-
Smith, Inc. v. Curran, 456 U.S. 353, 377 (1982) (chronicling the Court’s departure
from the principles laid out in Rigsby); Touche Ross & Co. v. Redington, 442 U.S.
560, 578 (1979) (“[I]n a series of cases since Borak we have adhered to a stricter
standard for the implication of private causes of action . . . .”).

       A search for congressional intent has become the primary focus in determining
whether a statute includes an implied remedy, with the statute’s text and structure
being the starting point of the court’s inquiry. Alexander v. Sandoval, 532 U.S. 275,
286-88 (2001). “[W]here a statute expressly provides a remedy, courts must be
especially reluctant to provide additional remedies. In such cases, ‘[i]n the absence
of strong indicia of contrary congressional intent, we are compelled to conclude that
Congress provided precisely the remedies it considered appropriate.’” Karahalios v.
Nat’l Fed’n of Fed. Emps., Local 1263, 489 U.S. 527, 532-33 (1989) (second
alteration in original) (internal citation omitted) (quoting Middlesex Cnty. Sewerage
Auth. v. Sea Clammers, 453 U.S. 1, 15 (1981)).

       There is disagreement among the circuits regarding whether there is an implied
in personam remedy for violations of § 408. The Sixth Circuit held in Hines, Inc. v.
United States, 551 F.2d 717 (1977), that the government could pursue an in personam
remedy for violations of § 408. The outcome in Hines depended on the court’s
conclusion that the “legal logic” the Supreme Court used to interpret § 409 in
Wyandotte was equally applicable to § 408. Id. at 724. Yet, as explained above, the
Court has abandoned the interpretive logic that it employed in Wyandotte, and we see
no reason why we should apply it to our analysis of § 408 merely because § 408 and
§ 409 are part of the same act. See Sandoval, 532 U.S. at 287 (“Not even when
interpreting the same [act] that was at issue in Borak have we applied Borak’s method
for discerning and defining causes of action.”).

        Furthermore, the Sixth Circuit in Hines suggested that § 408, which imposes
strict liability, was even more likely to include an implied in personam remedy than

                                         -9-
§ 409, then a negligence-based liability provision.2 See 551 F.2d at 724. Yet
Wyandotte relied on § 409’s then-negligence standard as support for inferring an
implied in personam cause of action. See 389 U.S. at 204-05; supra note 1. We do
not agree that § 408’s strict liability standard makes it any more likely, under the
Wyandotte Court’s now-disfavored reasoning, that Congress intended to provide an
in personam remedy. To the contrary, § 408’s strict liability standard renders much
of Wyandotte’s reasoning inapplicable.

       We find more persuasive the opinions of the Fifth and Tenth Circuits, which
have held that only an in rem remedy is available for violations of § 408. See United
States v. Jantran, Inc., 782 F.3d 1177 (10th Cir. 2015); In re Barnacle Marine Mgmt.
Inc., 233 F.3d 865 (5th Cir. 2000). As both circuits note, the Wyandotte Court
emphasized the duty-creating language of § 409 in inferring the existence of an in
personam remedy. Jantran, 782 F.3d at 1182; Barnacle, 233 F.3d at 870. Such
language is absent from § 408. Without the duty-creating language, there is no
“textual hook” that could serve as a strong indicia of congressional intent to imply an
in personam cause of action. Jantran, 782 F.3d at 1182.

       Furthermore, like the Tenth Circuit in Jantran, we decline to adopt the
government’s position that we should be particularly willing to infer the existence of
a remedy that benefits the government rather than private parties. See id. at 1183.
The argument that the costs of repairing public works damaged by vessels should fall
on the vessels’ owners rather than taxpayers is one better addressed to Congress, and
the government has pointed to no persuasive indication of any implied congressional
intent that an in personam remedy exist for violations of § 408. We also reject the
government’s contention that it follows from the identical introductory language of
§ 408 and § 409—“It shall not be lawful”—that § 408 contains the same implied


      2
       Congress later amended the statute’s language and removed the negligence
standard from § 409. See Pub. L. 99-662, § 939(a), 100 Stat. 4082, 4199 (1986).
                                         -10-
remedies that the Wyandotte Court read into § 409. “Such a reading would require
us to . . . base our analysis on what is, essentially, a boilerplate introduction.”
Jantran, 782 F.3d at 1183.

       The government argues that denying it an in personam remedy for its § 408
claim will frustrate Congress’s goal of “provid[ing] funds for the replacement and
maintenance of improvements made by the United States.” United States v. Fed.
Barge Lines, Inc., 573 F.2d 993, 997 (8th Cir. 1978). But the overall purpose of the
RHA is not, in itself, a strong indicia of Congress’s intent to provide an in personam
remedy. It is not for us to re-craft the RHA to better effectuate Congress’s goals
while ignoring its express choice of remedies. Cf. In re Cavanaugh, 306 F.3d 726,
731-32 (9th Cir. 2002) (“Congress enacts statutes, not purposes, and courts may not
depart from the statutory text because they believe some other arrangement would
better serve the legislative goals.”). The RHA expressly provides for an in rem
remedy in § 412 and penalties in § 411. In the absence of strong indicia that
Congress intended to provide an in personam remedy, we decline to impose one by
judicial fiat.

       We thus turn to the interaction between the Limitation Act and the RHA and
the question whether the in rem remedy Congress provided for violations of § 408
conflicts with the Limitation Act. As a threshold issue, it has been suggested that a
claim in rem by its very nature simply falls outside the coverage of the Limitation Act
because it is a claim against the vessel itself and therefore does not concern “liability
of the owner of a vessel” within the plain meaning of 46 U.S.C. § 30505. See Artco
I, 728 F.3d at 845 n.2 (Riley, C.J., dissenting) (noting that the Limitation Act limits
only the in personam liability of the owner of a vessel); Ohio Valley, 510 F.2d at
1188-89 (same); see also Tug Allie-B, Inc. v. United States, 273 F.3d 936, 955 n.6
(11th Cir. 2001) (Black, J., concurring) (“I have difficulty understanding how the




                                          -11-
Limitation Act could apply to a proceeding in rem, as the statute explicitly applies
solely to “the owner of any vessel.”).3

       We disagree. Although the Limitation Act speaks in terms of the “liability of
the owner of a vessel for any claim, debt, or liability,” in all practical senses a
successful suit in rem results in the vessel owner’s liability via the deprivation of the
owner’s property. See Place v. Norwich & N.Y. Transp. Co., 118 U.S. 468, 503
(1886) (“A man’s liability for a demand against him is measured by the amount of
property that may be taken from him to satisfy that demand. In the matter of liability,
a man and his property cannot be separated.”). The Supreme Court has repeatedly
stated that the Limitation Act applies to proceedings in rem against ships as well as
to proceedings in personam against vessel owners and that the limitation extends to
vessel owners’ property as well as to their persons. See Just v. Chambers, 312 U.S.
383, 386 (1941); Hartford Accident & Indem. Co. v. S. Pac. Co., 273 U.S. 207, 215-
16 (1927); Place, 118 U.S. at 502-04. Although the limitations of liability available
under the Limitation Act may rarely have practical effect when there is only a single
claimant asserting a claim in rem, the vessel owner may still benefit from the
protections of the Limitation Act and the concursus procedure when there are
multiple claimants. The text of Rule F, which states that the concursus injunction
shall cover “any action or proceeding against the plaintiff or the plaintiff’s property
with respect to any claim subject to limitation in the action,” confirms our




      3
        The government has not emphasized this point. Indeed, it would be
inconsistent to argue both that a provision is in conflict with the Limitation Act’s
limits on liability because it gives rise to a claim in personam and that a claim in rem
is never subject to the Limitation Act. The circuits’ views on this matter reflect this
contradiction. Compare Tug Allie-B, 273 F.3d at 944, 946 n.12 (concluding that the
availability of an in personam remedy under a later-enacted statute places it in
conflict with the Limitation Act), with Ohio Valley, 510 F.2d at 1188-89 (stating that
the Limitation Act applies only to claims in personam).
                                          -12-
interpretation. Fed. R. Civ. P. Supp. R. F(3). In sum, then, claims in rem can be
subject to the Limitation Act.

       Having determined that claims in rem can be subject to the Limitation Act,
there is no remaining source of conflict between the Limitation Act and Congress’s
choice of remedy for § 408 claims under the RHA. The in rem remedy inherently
limits recovery for violations of § 408 to the value of the property, which is consistent
with the Limitation Act’s standard limiting a vessel owner’s liability to the value of
the ship and its freight.

                                           B.

        A vessel owner may obtain limitation of liability under the Limitation Act only
if the injury or loss occurs without the owner’s “privity or knowledge.” 46 U.S.C.
§ 30505. The government argues that the privity-or-knowledge element is in
irreconcilable conflict with the strict liability standard imposed by § 408 because
negligence, unseaworthiness, and culpability are concepts foreign to the imposition
of strict liability. Artco counters that the differing standards of culpability are
reconcilable; the test for determining whether a claimant can establish liability will
simply be different from the test for determining whether the vessel owner is entitled
to limitation of liability. We agree with Artco that there is no inherent repugnancy
between § 408’s strict liability standard and the Limitation Act.

       Generally, determining whether there is privity or knowledge requires a two-
step inquiry: first, whether negligence or unseaworthiness caused the accident; and
second, if so, whether the vessel owner was privy to, or had knowledge of, that
causative agent. In re MO Barge Lines, Inc., 360 F.3d 885, 890 (8th Cir. 2004).
“Privity generally means some personal participation of the owner in the fault or
negligence that caused or contributed to the loss or injury.” Id. at 890-91 (citing
Coryell v. Phipps, 317 U.S. 406, 411 (1943)). The modern trend is to interpret

                                          -13-
“privity or knowledge” for purposes of the Limitation Act as including constructive
knowledge—i.e., knowledge exists if the vessel owner could have discovered the
causative agent through reasonable inquiry. See Suzuki of Orange Park, Inc. v.
Shubert, 86 F.3d 1060, 1064 (11th Cir. 1996) (listing cases).

       It is true that the Limitation Act typically applies to claims founded on a
negligence theory. Tug Allie-B, 273 F.3d at 943. But the government points to
nothing in the language or history of the Limitation Act that limits its application to
claims involving a standard of reasonable care. Nor does the case law support the
government’s view. For example, courts apply the Limitation Act to claims of
unseaworthiness, which are essentially strict liability claims. See Yamaha Motor
Corp., U.S.A. v. Calhoun, 516 U.S. 199, 207-08 (1996) (“[A] series of th[e] Court’s
decisions transformed the maritime doctrine of unseaworthiness into a strict-liability
rule.”). Nevertheless, in evaluating whether a vessel owner’s privity or knowledge
precludes limitation in a claim of unseaworthiness, courts generally look to whether
the owner exercised reasonable diligence with respect to the unseaworthy condition.
E.g., Brister v. A.W.I., Inc., 946 F.2d 350, 356 (5th Cir. 1991). Thus, there is no
requirement that the culpability standard in the privity-or-knowledge element be
congruent with the culpability standard for liability. The fact that assessing privity
or knowledge will require factfinders to identify the causative agent and then
determine the vessel owner’s culpability as to that causative agent—extra steps that
may otherwise be unnecessary in a § 408 claim—does not place the Limitation Act
and § 408 in irreconcilable conflict.

                                          C.

      The government argues that the Limitation Act and § 408 are irreconcilable
because a vessel owner has six months to initiate a limitation proceeding under the
Limitation Act, see 46 U.S.C. § 30511(a), while the statute of limitations for a § 408



                                         -14-
claim is three years, see 28 U.S.C. § 2415(b).4 We do not agree. The six-month
window for a vessel owner to initiate a limitation action commences after the owner
receives written notice of a claim, not six months after the occurrence of the accident.
See 46 U.S.C. § 30511(a). It is thus possible for the filing period in a limitation
action to be even longer than the three-year limitations period under § 408, depending
on when the allegedly injured party gives notice of its claim. Moreover, many
maritime claims, such as personal injury claims under the Jones Act, are subject to the
Limitation Act, e.g., In re E. River Towing Co., 266 U.S. 355, 366-68 (1924) (holding
that Jones Act claims are subject to the Limitation Act), despite having a three-year
statute of limitations, see 46 U.S.C. §§ 30104, 30106; 45 U.S.C. § 56. Thus,
subjecting the government’s § 408 claim to the Limitation Act’s six-month filing
period simply puts the government in the same position as others whose claims courts
have already held are subject to the Limitation Act.

      Because the available remedies, liability standard, and statute of limitations for
§ 408 claims can be reconciled with the Limitation Act, we conclude that the
Limitation Act has not been implicitly repealed with respect to § 408. The
government’s § 408 claim is thus subject to limitation of liability and the limitation
proceeding prescribed by the Limitation Act and Rule F.

                                          III.

      The government argues that regardless of whether its § 408 claim is subject to
the Limitation Act, it is the only potential claimant in the limitation action and
therefore the district court properly dismissed the action.




      4
      Artco does not dispute that the three-year statute of limitations in 28 U.S.C.
§ 2415(b) applies to the government’s § 408 claim.
                                         -15-
        The doctrine invoked by the government, first set forth by the Supreme Court
in Langnes v. Green, 282 U.S. 531, 539-44 (1931), allows the district court to
dissolve or relax a concursus injunction in a limitation proceeding in certain
situations. The central aim of the Limitation Act and limitation proceedings is to
provide a right to limitation of a vessel owner’s liability and to apportion the
limitation fund among multiple claimants. See Lake Tankers Corp. v. Henn, 354 U.S.
147, 152 (1957). Yet in the saving-to-suitors clause, Congress reserved claimants’
choice of remedies—such as common-law remedies—and their right to pursue them
in state court where they may, for example, obtain a jury trial. Id. at 153 (citing 28
U.S.C. § 1333). To ensure harmony between the Limitation Act and the saving-to-
suitors clause, courts permit claimants to pursue their claims outside of the limitation
proceeding in two situations: where there is a single claimant, or where the total
claims do not exceed the value of the limitation fund. Lewis, 531 U.S. at 451. To
satisfy themselves that a vessel owner’s right to limitation will be protected, district
courts may obtain from claimants stipulations that their damages will not exceed the
limitation fund and waivers of claims of res judicata concerning issues bearing on
limitation of liability. Id. at 453-54. As long as the vessel owner’s right to limited
liability will not be jeopardized, the court has discretion to dissolve or modify a
concursus injunction to give claimants the right to pursue their claims in state court.5
See id. at 454; Lake Tankers, 354 U.S. at 153-54. On the other hand, “[i]f the district
court concludes that the vessel owner’s right to limitation will not be adequately
protected—where for example a group of claimants cannot agree on appropriate
stipulations or there is uncertainty concerning the adequacy of the fund or the number
of claims—the court may proceed to adjudicate the merits, deciding the issues of
liability and limitation.” Lewis, 531 U.S. at 454.




      5
       Although the decision has been described as one of discretion, in certain
circumstances a district court’s failure to dissolve the injunction constitutes an abuse
of discretion. See Valley Line Co. v. Ryan, 771 F.2d 366, 372-73 (8th Cir. 1985).
                                         -16-
       The concerns that led to the development of the foregoing doctrine—the right
of claimants to pursue their choice of remedies in their chosen forum and the right to
a jury trial, if desired—do not appear to be at issue here. The government urges us
to hold that it is entitled to pursue its admiralty claim in a separate proceeding in the
same federal district in which Artco filed the limitation proceeding. Some courts
have given the Supreme Court’s cases on the doctrine a broad reading and have held
that it is not founded solely in the saving-to-suitors clause and that it protects
claimants’ rights not only to assert common-law rights in state courts, but also to
assert other rights elsewhere, including in other federal courts. See Inland Dredging
v. Sanchez, 468 F.3d 864, 864-68 (5th Cir. 2006); Kreta Shipping, S.A. v. Preussage
Int’l Steel Corp., 192 F.3d 41, 48-50 (2d Cir. 1999). But even under such an
interpretation, it is not clear that the doctrine should apply here, where the
government asserts claims in admiralty, without a jury demand, in the same federal
district in which the limitation proceeding is ongoing.

       Even assuming that the doctrine applies to the facts at hand, however, the
district court did not follow the procedures ordinarily employed to protect a vessel
owner’s right to limitation of liability. The court made no effort to ensure that
Artco’s right to limitation would be protected and in fact concluded that Artco had
no such right.6 Most importantly, the district court explicitly said that it was
dismissing Artco’s action because the government’s claim was not subject to the
Limitation Act, not because there was a single potential claimant or because the
claims would not exceed the limitation fund. The government did not ask to have the
injunction dissolved or relaxed in order to pursue its separate claims; to the contrary,
it moved to consolidate this action with the other. The district court therefore did not
exercise its discretion under the doctrine, but rather dismissed the action for an
entirely different reason. We decline to affirm the dismissal on an alternative ground


      6
       We acknowledge, however, that Artco’s right to limited liability for the § 408
claim may be inherently protected because of the in rem nature of the cause of action.
                                          -17-
that is questionable, was raised for the first time on appeal, and would require us to
substitute our discretion for that of the district court.

                                          IV.

        Artco argues that the district court erred in denying Artco’s motion to hold the
government in contempt for noncompliance with the district court’s concursus
injunction. We disagree. In Artco I, the district court had held that the government’s
§ 408 claim was not subject to the Limitation Act. On appeal, we did not decide
whether the government’s § 408 claim was subject to limitation, and we suggested
the possibility that if the government had a claim that was not subject to the
Limitation Act, it could assert that claim independently from the limitation
proceeding. See Artco I, 728 F.3d at 844 (“CF Industries and similar cases
demonstrate only that the government need not appear in the limitation proceeding
at all to assert its claims when those claims are not subject to the Limitation Act.”).
Although the government’s filing of a separate suit violated the plain terms of the
district court’s injunction, our opinion and the district court’s prior holding suggested
that the injunction may have been overbroad to the extent it enjoined separate
proceedings for claims not subject to the Limitation Act. The district court thus did
not abuse its discretion in denying the motion to hold the government in contempt and
to impose sanctions. See Wycoff v. Hedgepeth, 34 F.3d 614, 616 (8th Cir. 1994)
(standard of review).

                                           V.

       We reverse the district court’s sua sponte dismissal of Artco’s limitation action.
We affirm the district court’s denial of Artco’s motion to hold the government in
contempt and to impose sanctions. We vacate the district court’s denial of Artco’s
motion for a decree of exoneration, the denial of the government’s motion to file a
late claim, and the denial as moot of the government’s motion to consolidate, and we

                                          -18-
remand the case for consideration of those motions and for further proceedings
consistent with this opinion.

RILEY, Chief Judge, concurring in the judgment.

       Faced with “the unenviable task of deciding whether an impossibly obscure law
(the [RHA]) prevails over a hopelessly anachronistic one (the Limitation Act),” we
are—as the Fifth Circuit once described it—“adrift on muddied waters that lie at the
convergence of two desultory streams of nineteenth century thought.” Univ. of Tex.
Med. Branch at Galveston v. United States, 557 F.2d 438, 441 (5th Cir. 1977)
(agreeing with commentary from 1957 that the Limitation Act “has been due for a
general overhaul for the past seventy-five years; seventy-five years from now that
statement will be still true, except that the overhaul will then be one hundred and fifty
years overdue” (quotation omitted)). Piloting between these two antediluvian acts,
the majority makes a sound argument why the government’s RHA claim is subject to
the Limitation Act. Though I disagree with the majority’s reconciliation of these two
Acts, see In re Am. River Transp. Co., 728 F.3d 839, 848 (8th Cir. 2013) (Riley, C.J.,
dissenting), I believe we need not confront this statutory Scylla and Charybdis7 and
that the dismissal should be reversed for another reason.

       By “marshalling” all assets and claims subject to the Limitation Act into a
single concursus proceeding, Valley Line Co. v. Ryan, 771 F.2d 366, 372 (8th Cir.
1985), Artco’s limitation proceeding is meant to provide the exclusive forum8 in

      7
     The Odyssey of Homer, Book XII, 194-95 (S.H. Butcher & A. Lang transls.,
The Macmillan Co. 1906) (1879).
      8
       A line of cases following Langnes v. Green, 282 U.S. 531, 539-44 (1931),
commands district courts in specific situations to relax their injunctions on collateral
proceedings. See, e.g., Lake Tankers Corp. v. Henn, 354 U.S. 147, 153 (1957);
Valley Line, 771 F.2d at 372-73. I agree with the majority that this doctrine does not
provide an alternative basis for affirming the dismissal. See ante at 17. Under this
                                          -19-
which claimants could pursue these claims. See Fed. R. Civ. P. Supp. Rule F(3)
(“[T]he [district] court shall enjoin the further prosecution of any action or proceeding
against the plaintiff or the plaintiff’s property with respect to any claim subject to
limitation in the action.”). Injured parties with such claims must, upon receiving
notice of a limitation action, pursue them “in the limitation action under pain of
default.” 2 Thomas J. Schoenbaum, Admiralty and Maritime Law § 15-5, at 184-86
(5th ed. 2011). Indeed, the clerk of court in this case notified potential claimants that
claims against Artco must be raised in a timely fashion in the limitation proceeding
“or be defaulted.”

       Upon denying the government’s motion to file a late claim and concluding
there was no claim against Artco, the proper course was not to dismiss the limitation
proceeding but to enter a default judgment in Artco’s favor as against all properly
noticed potential claimants with claims subject to the Limitation Act. See, e.g.,
Langnes, 282 U.S. at 540-41 (noting that no further claims appeared imminent
because the time for filing “had expired and default had been noted”); In re Fun Time
Boat Rental & Storage, LLC, 431 F. Supp. 2d 993, 1002 (D. Ariz. 2006) (“Since the
Court concludes that [potential claimants] failed to properly file any claim in this
action . . . [, the vessel owner] is entitled to exoneration from liability regarding the
injuries suffered by [potential claimants] and that this action should be terminated.”).
On this ground, I concur in the majority’s judgment that the district court’s dismissal
be reversed and remanded.

       On remand, the district court should consider the remaining motions and should
enter a default in Artco’s favor only if it again denies the government’s request to file
a late claim.
                        ______________________________


doctrine, the point is to simply “dissolve or relax a concursus injunction . . . in certain
situations,” ante at 16 (emphasis added), so as to preserve the injured parties’ rights
by permitting a parallel action alongside the limitation proceeding. See Valley Line,
771 F.2d at 372-73. It is not a basis for dismissing the limitation proceeding. See id.
                                           -20-